*372JUDGMENT
Sualofi of Leone, has filed with the Clerk of the High Court of American Samoa, his petition, asking that the “Matai” name Maiava be bestowed upon him, and to this petition Galo Uo also of Leone, has filed an objection.
The issues presented by the petition and the objection have come before the High Court for trial, and each of the two contestants have appeared by their respective attorneys and in person.
At the beginning of the trial Tuitele, who is the titular head of both the Maiava family, to which Sualofi belongs, and of the Ilaoa family, to which Galo belongs, asked an adjournment of the case, stating that he desired to bring the two parties together for the purpose of amicably naming the “Matai” “Maiava.” The request of Tuitele was granted by the court on the consent of Counsel for both sides, and the court stated that it hoped that a man worthy to bear this high name might be chosen out of court.
Tuitele later reported to the court that he had been unable to effect an amicable compromise on a candidate, and .the case therefore proceeded to trial.
At the beginning of the trial, on its adjourned date, the court stated that as the parties had been unable to agree on the question as to which of the candidates was best fitted to bear the “Matai” name, the issue to be tried, would be — which of the two candidates for the name was, by Samoan custom and law, legally entitled to bear the name. On this issue the trial proceeded and lasted two and one-half days.
The evidence which was very full disclosed the fact that Sualofi is a member of the Maiava family, and the son of Maiava-Fai, and that for a period of some years prior to this trial he had held the name Maiava, together with Pauga, and upon the objection of Uo, the father of Galo, *373who discovered that Sualofi had not registered his name, as required by law, the court forbid him to continue to use the “Matai” name Maiava. This evidence has not been rebutted, nor has it been denied by Galo or the Counsel for Galo that Sualofi is a true member of the Maiava family.
Galo is the son of Uo, whose father was Tuiloua. It is claimed by Galo that Tuiloua was a Maiava and that although Galo belongs to the Ilaoa family, the fact that his grandfather held the “Matai” name Maiava makes Galo a member of the family, and that Tuiloua’s claim to a place in the Maiava family is based upon the fact that he is descended from Seulele, the daughter of a Maiava who lived many years ago. Sualofi strenuously denies both that Tuiloua was a legal holder of the “Matai” name Maiava and that Tuiloua was a descendant of Seulele.
Both sides agree .that the holders of the “Matai” name since Maiava Leoo were as follows: Leoo, Lilo, Papalii, Lauiliu, Vaituliao, Palasi, Anoanoai, Foi, Moemai, Fai, Pupa and Pauga, but Galo claims that Tuiloua was also a holder of the name and was the Maiava in the period between Fai, the grandson of Palasi and Pupa, the son of Foi. It is admitted by both contestants that all of the above named Maiavas were of the Maiava family, and that none of them were of the Ilaoa family, except Tuiloua, if it is admitted that he ever was a holder of .the name.
A witness for Sualofi has named all of the descendants of Seulele, the daughter of Maiava-Leoo, from which branch Galo claims the right to the name, and Tuiloua does not thereon appear as one of her descendants.
Great stress is laid by the Counsel for Galo upon the testimony of his witness that Tuiloua, the grandfather of Galo, appointed Pupa to the name Maiava, and that Uo, the father of Galo, claims to have performed, as a member of the Maiava family, certain ceremonial rites at the time of the death of Maiavas Pupa and Pauga, but this *374testimony is put in doubt by the testimony of the witnesses of Sualofi, who explain that this naming of Pupa by Tuiloua was done in Upolu and that it was necessary to confirm this act by a meeting of the Maiava family, upon Pupas return from Upolu, and that the reason that Uo performed the ceremonial rites at the death of Pupa and Pauga, was because there was no one left at Leone to do this honor of the Maiava family, as all of them were at Pago Pago, and further that if any true member of the Maiava family, with authority, had been present Uo would not have been allowed .to pour the death oil.
A careful reading of all the testimony discloses that there is no dispute of the question that Sualofi is a true member of the Maiava family, and by Samoan custom entitled to bear the name Maiava, while the testimony as to the right of Galo to bear the name is not established by uncontradicted evidence, and is based upon facts and circumstances that have not been established by competent proof.
It does not sufficiently appear that Galo is a member of the Maiava family, but it does appear by uncontradicted evidence that Sualofi is a member of that family and has already held the name Maiava, and was disbarred from continuing to hold the name only for the reason that he had failed to satisfy the technicalities of American law.
Under the aforegoing circumstances as set forth, and .the evidence to support them, as adduced at this trial the court must decide that Sualofi is entitled to bear the name Maiava. Whether the holding of the Maiava name by Sualofi or Galo would add a greater lustre to the name, is a question that is not before this court, and it is accordingly not decided here.
It is accordingly ADJUDGED AND DECREED that the “Matai” name “Maiava” be bestowed upon Sualofi of *375Leone, the petitioner herein, and that Galo Uo, the objector, pay the costs of this action, to wit: $75.
So ordered by the Court.